Yutkin v Fielding (2019 NY Slip Op 06369)





Yutkin v Fielding


2019 NY Slip Op 06369


Decided on August 27, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 27, 2019

Renwick, J.P., Manzanet-Daniels, Oing, Moulton, JJ.


8386 104384/10

[*1]Stephanie Yutkin, etc., et al., Plaintiffs-Appellants-Respondents,
vGeorge A. Fielding, M.D., et al., Defendants-Respondents. 
Susie Chung, M.D., et al., Defendants-Respondents-Appellants, N.Y.U. Hospitals Center, et al., Defendants-Respondents, Sydney J. Mehl, M.D., et al., Defendants.

Appeals having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Alice Schlesinger, J.), entered on or about January 5, 2017,
And said appeals having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated July 16, 2019,
It is unanimously ordered that said appeals be and the same are hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: AUGUST 27, 2019
DEPUTY CLERK